Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of January 31st 2022 has been considered.
Claims 1, 7, 10 and 12 have been amended.
Claims 3 and 6 are cancelled.
Claims 1, 2, 4, 5 and 7-13 are pending in the current application.
Claims 7 and 8 are withdrawn from consideration.
Claims 1, 2, 4, 5 and 9-13 are examined in the current application.
Any rejections not recited below have been withdrawn.

Terminal Disclaimer
The application/patent being disclaimed has been improperly identified in the terminal disclaimer filed on April 9th 2019, as the number used to identify the Application being disclaimed is incorrect (i.e., 15/307,233).  The correct number is 15/307,223. Accordingly, the disclaimer does not overcome the nonstatutory double patenting rejection of claims 1-2, 4-5 and 9-13 over claims 13-18 and 21-28 of copending Application No. 15/307,223.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-5 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 and 21-28 of copending Application No. 15/307,223 (‘223).

Regarding claims 1-2, 4-5 and 9-13: Although the claims at issue are not identical, they are not patentably distinct from each other, because claims 1-2, 4-5 and 9-13 of the current application recite an oil-in-water emulsion, whereas claims 13-18 and 21-28 of ‘223, recite the same oil-in-water emulsion. While the contents of some of the constituents in claims 13-18 and 21-28 of ‘223 are the same as the contents recited in claims 1-6 and 9 of the current application, the difference between claims 1-5 and 9 of the current application and claims 13-18 and 21-28 of ‘223 lies in the fact that the content of some constituents in the ‘223 claims overlap or lie inside the contents recited in claims 1-6 and 9 of the current application. Since the content of some of the constituents in claims 13-18 and 21-28 of ‘223 overlap or lie inside the contents recited in claims 1-2, 4-5 and 9-13 of the current application, a prima facie case of obviousness exists (see MPEP §2144.05). Accordingly, claims 1-2, 4-5 and 9-13 of the current application are not patentably distinct from claims 13-18 and 21-28 of ‘223. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
In light of Amendment filed on January 31st 2022, the rejection of claims 1 and 12 under 35 USC §112(a) has been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tobita et al (US 2003/0044507A1) in view of Gal (CH692895A5 – Machine Translation), Dougherty (GB 1,119,430 A1), Yamauchi et al (US 5,976,587), NPL “Mustard-New World Encyclopedia” (from www.newworldencyclopedia .org/entry/Mustard). 

Regarding claims 1-2, 4-5, 9 and 12: Tobita discloses of an oil-in-water emulsion (i.e., a mayonnaise) comprising 20-70wt% aqueous phase and 30-80wt% oil phase, 5wt% acid (e.g., 5wt% vinegar in Examples 1-6), mustard powder or oil (e.g., 0.2 wt% mustard powder in Examples 1-6) and 2.8 -30wt% egg yolk where 30% or more of the yolk had been modified with a phospholipase (e.g., phospholipase A2) (see Tobita abstract; paragraphs [0014], [0019], [0020], [0029]-[0031], [0034] and [0036]; Examples 1-6). In view of overlapping ranges, a prima facie case of obviousness exists (see MPEP §2144.05). While Tabita fails to disclose the source of the mustard powder and relative content, given the fact that mustard powder is known to be finely ground mustard seed, and since the flavor properties of mustard species (e.g., Sinapis alba or Brassica hirta) are also known (see “Mustard – New World Encyclopedia”, pages 3-4), adjusting the type/source of mustard powder and the relative amount in order to attain desired flavor profile in the final product, would clearly be within the purview of a skilled artisan.
As to ground white or yellow mustard seed (i.e., mustard paste) obtained by grinding myrosinase de-activated mustard seeds comprising low isothiocyanate content with water and vinegar, and the mustard paste containing ground mustard seeds, an aqueous phase including vinegar and phospholipase treated egg yolk recited in claims 1 and 12: Tobita discloses of an oil-in-water emulsion (i.e., a mayonnaise) comprising mustard powder or oil (e.g., 0.2 wt% mustard powder in Examples 1-6). While mustard powder is known to be finely ground mustard seed (see discussion, above) Tobita fails to disclose the proximity of water and vinegar to the mustard seeds during grinding, and/or using mustard paste; However, Yamauchi discloses that adding mustard paste when preparing mayonnaise, rather than ground mustard, is well known and conventional in the art (see Yamauchi column 1 lines 5-47). Accordingly, it would have been obvious to a skilled artisan at the time of the invention to have modified Tobita and to have used mustard paste as it is conventional in the art, and thus arrive at the claimed limitations.
Moreover, Tobita and Yamauchi fail to disclose grinding myrosinase deactivated mustard seeds comprising low isothiocyanate; However, Gal discloses mustard paste made from mustard seeds, vinegar and water, where the myrosinase is deactivated by thermally treating the mustard seeds before making/mashing a paste from the mustard seeds, vinegar and water. The thermal treatment (i.e., steam treatment) of the mustard seeds, renders mustard seeds with isothiocyanate content of zero or less than 0.005wt%, and thus a mustard product with a lower level of spiciness (see Gal abstract; pages 2-4; claim 10). Also, Thermal treatment of mustard seeds to decrease their spiciness is also discussed in Dougherty where steam treatment of mustard seeds to inactivate myrosinase and decrease/eliminate isothiocyanate and thus reduce their spiciness is disclosed (see Dougherty page 2, lines 50-119). Accordingly, it would have been obvious to a skilled artisan to have modified Tobita and to have used mustard seeds that were thermally treated with steam in order to inactivate myrosinase and reduce/eliminate isothiocyanate to attain mustard product with desired reduced level of spiciness, and thus arrive at the claimed limitations.
Furthermore, Gal discloses of meshing water, vinegar and thermally treated mustard seed component in a mill (see Gal page 4), where a 199.38kg example of a low spiciness mustard paste comprising 123.0 kg water, 31.0 kg vinegar and 35.8 kg thermally treated mustard flour is used (see Gal page 4; table 1), which reads on the mustard seed to water an vinegar ratio and the ground mustard seed and aqueous content recited in claims 1 and 12. While Gal discloses of grinding thermally treated mustard flour with the vinegar and water and not thermally treated whole mustard seeds, it is noted that the mustard paste used in the invention, is limited and defined by process limitations, as such, the patentability of mustard paste and not the recited process steps must be established. As set forth in MPEP §2113, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, Gal discloses of a mustard paste made by grinding thermally/steam treated mustard flour with water and vinegar, where the thermal/steam treatment inactivates myrosinase, decrease/eliminate isothiocyanate and thus reduce the mustard spiciness. Since steam treatment of whole mustard seeds to reduce their spiciness, as the treatment deactivates myrosinase and essentially removes isothiocyante, is known (see Dougherty page 2, lines 50-119), and since mustard flour in Gal is ground mustard seeds, mustard paste in Gal prepared by grinding myrosinase deactivated mustard flour comprising low isothiocyanate with water and vinegar reasonably appears to be either identical, or similar to the mustard paste recited in the claims by grinding myrosinase deactivated mustard seeds comprising low isothiocyanate with water and vinegar.
Furthermore in the alternative, any slight differences in the composition as a result of the recited process steps would have been obvious to one of ordinary skill in the art and well within the ordinary level of skill to have produced.  Modifications to a well-established process that are minor is considered well within the realm of ordinary skill.
As to the grinding of the mustard seeds with water and vinegar forms a structuring paste recited in claims 1 and 10: The recitation in claims 1 and 10 that the grinding of the mustard seeds with water and vinegar “form[s] a structuring paste” is effectively an intended use which does not impart any further limitations on the claim aside from the method steps positively recited.  There is not manipulative difference between the claimed method and the modification of the prior art and therefore this limitation does not provide a patentable distinction between the claims and the prior art.
As to the pH recited in claims 1: Tobita discloses of an oil-in-water emulsion (i.e., a mayonnaise) comprising 5wt% acid (e.g., 5wt% vinegar in Examples 1-6), but fails to disclose the pH; However, Given the fact that Tobita discloses of an acid content that meets the acid content of the oil-in-water emulsion recited in the claims, and since the oil-in-water emulsion in Tobita does not appear to contain significant amounts of alkaline substances, and since acidifying in order to improve shelf life, is well known in the food art, it is examiner’s position that the pH level recited in claim 1, is inherently present in the oil-in-water emulsion in Tobita. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
As to the content or lack of polymeric or oligomeric water structurants that do not originate from egg yolk, whole egg, enzyme modified egg yolk, whole egg, enzyme modified egg yolk modified with phospholipase, egg yolk modified with phospholipase A2, white or yellow mustard seed, and ground white or yellow mustard seed, as recited in claims 1, 5 and 12: Tobita does not disclose of using polymeric or oligomeric water structurants.
As to the composition being substantially free from starch, native starch, modified starch, gums, pectins, and other hydrocolloids which do not originate from egg yolk, whole egg, enzyme modified egg yolk, or white or yellow mustard seed, as recited in claims 1 and 12: Tobita discloses the oil-in-water emulsion (i.e., a mayonnaise) comprise 6% egg white, or 0.03% xanthan gum (see Tobita paragraph [0035]), which reads on “the composition is substantially free from starch, native starch, modified starch, gums, pectins, and other hydrocolloids which do not originate from egg yolk, whole egg, enzyme modified egg yolk, or white or yellow mustard seed”.
As to the Stevens values recited in claims 1 and 12: Tobita discloses of an oil-in-water emulsion (i.e., a mayonnaise) comprising 20-70wt% aqueous phase and 30-80wt% oil phase, 5wt% acid (e.g., 5wt% vinegar in Examples 1-6), mustard powder or oil (e.g., 0.2 wt% mustard powder in Examples 1-6) and 2.8 -30wt% egg yolk where 30% or more of the yolk had been modified with a phospholipase (see Tobita abstract; paragraphs [0014], [0019], [0020], [0029]-[0031], [0034] and [0036]; Examples 1-6), but fails to disclose the Steven’s value (i.e., firmness) of the oil-in-water emulsion; However, given the fact that the constituents and their amounts in Tobita are the same or similar to the constituents and their amounts recited in the claims, it is examiner’s position that the Steven’s value recited in claims 1 and 12, is inherently present in the oil-in-water emulsion in Tobita. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claims 10-11: Gal discloses of a mustard paste made by grinding thermally/steam treated mustard at about 70ºC, where the thermal/steam treatment inactivates myrosinase, decreases/eliminates isothiocyanate content and thus reduce the mustard spiciness (see Gal abstract; pages 3-4). Dougherty discloses increasing the steam temperature increases the content of isothiocyanate removed and thus adjust the spiciness of the mustard product (see Dougherty page 2, lines 50-119). Therefore, it would have been obvious to a skill artisan at the time the invention was filed to adjust the temperature of the steam in order to attain mustard product with desired spiciness, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Regarding claim 13: Gal discloses mustard paste made from mustard seeds, vinegar and water, where the myrosinase is deactivated by thermally treating the mustard seeds before making/mashing a paste from the mustard seeds, vinegar and water (see Gal abstract; pages 2-4; claim 10). Since vinegar is acidic with pH between 2-4, the mustard paste in Gal meets the claimed limitations.

Response to Arguments
Applicant's arguments filed on January 31st 2022 have been fully considered but they are not persuasive.

Applicant argues on pages 7-8 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because a machine translation of a Japanese patent to Yamauchi fails to disclose mustard paste. The examiner respectfully disagrees.
While a machine translation of a Japanese patent to Yamauchi fails to disclose “mustard paste”, the examined claims are rejected as being obvious in view of US patent 5,976,587 to Yamauchi et al.

Applicant argues on pages 8-9 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the prior art references fail to disclose a composition being substantially free from starch, native starch, modified starch, gums, pectins, and other hydrocolloids which do not originate from egg yolk, whole egg, enzyme modified egg yolk, or white or yellow mustard seed. The examiner respectfully disagrees.
As discussed above, Tobita discloses the oil-in-water emulsion (i.e., a mayonnaise) comprise 6% egg white, or 0.03% xanthan gum (see Tobita paragraph [0035]), which reads on “the composition is substantially free from starch, native starch, modified starch, gums, pectins, and other hydrocolloids which do not originate from egg yolk, whole egg, enzyme modified egg yolk, or white or yellow mustard seed”.

Citing the declaration filed by Ms. Smeeman under 35 CFR §1.132 on January 31st, 2022, Applicant argues that the prior art references fail to render the claimed invention obvious, because Applicant had discovered that white/yellow mustard less pungent than brown mustard which allows for better flavored mayonnaise, as evident by declarant’s statements. The examiner respectfully disagrees.
The difference in flavor between the white mild mustard and brown pungent mustard is well known (see page 1 of NPL “Mustard Types” from https://www.thenibble.com/reviews/main/condiments/mustard/mustard-glossary2.asp). While choosing the right constituent to attain desired flavor requires examination and analysis, choosing the right constituent to attain desired flavor is an obvious matter of choice and does not render the claimed invention patentable over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792